Citation Nr: 1211692	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for multiple myeloma.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter came to the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On substantive appeal received in April 2009, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  He specified that he wanted a video conference hearing.  On a form received in June 2009, he checked the appropriate line to indicate that he was waiving his right to an in-person hearing and to confirm that he wanted a Board video conference hearing.  A Board video conference hearing was scheduled in February 2010.  In a letter received in February 2010, the Veteran requested that this Board video conference hearing be postponed to verify his participation in "Special Operations" incidents.  After carefully reviewing the Veteran's motion, the Board found in February 2010 that the Veteran had not shown good cause for failing to appear for his hearing.  Pursuant to the Board's ruling on the Veteran's February 2010 motion to reschedule, a Board video conference hearing will not be rescheduled.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.

2.  The Veteran was not exposed to an herbicide during service.

3.  Multiple myeloma was not manifested during the Veteran's active duty service or for many years thereafter, nor is multiple myeloma otherwise related to such service, to include claimed herbicide exposure and asbestos exposure in service.


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in March 2005.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
  
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and private records, assisted the Veteran in obtaining evidence, afforded the Veteran a VA examination in September 2010, and associated a November 2011 addendum to the aforementioned VA examination report with the Veteran's claims file.  The RO has also contacted and received information from the National Archives and Records Administration regarding operations of the USS Pomodon (SS 486) in connection with the Veteran's assertion that this ship had service in the "brown waters" of Vietnam.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Board first finds that the Veteran's multiple myeloma was not manifested during the Veteran's service or within one year of discharge.  In this regard, service treatment records dated from November 1967 to April 1970 show no complaints or medical findings suggesting multiple myeloma.  Further, reports of medical examinations for reserved purposes from November 1967 to April 1970 show that while other disorders were noted, there was no notation that the Veteran had multiple myeloma.  On a December 1968 report of medical history, the Veteran did check the appropriate box to indicate a history of broken bones, which the Board notes is symptomatic of multiple myeloma.  However, the physician's summary did not reflect multiple myeloma.  When specifically asked if he ever had any illness or injury other than those already noted, the Veteran marked the appropriate box to indicate, "yes", but revealed that he had a joint ripped his right hand.  When he was specifically asked if he consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, the Veteran responded in the affirmative, but did not provide any more information.  An April 1970 examination which showed a normal clinical evaluation.  The Board therefore finds that the preponderance of the evidence is against a finding that the Veteran's multiple myeloma manifested during service or within one year of discharge.  

In his claim for service connection claim received in January 2009, the Veteran reported that multiple myeloma was first detected in October 1999, over 40 years after his service.  The Veteran is not claiming that he had multiple myeloma in service, but is rather claiming that multiple myeloma stems from his exposure to Agent Orange and/or asbestos in service.

Applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, including multiple myeloma, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The Board will now consider whether a grant of presumptive service connection is warranted under 38 C.F.R. § 3.309(e), for herbicide exposure.  The record shows that the Veteran has been diagnosed with multiple myeloma.  The determinative question is whether the Veteran was exposed to Agent Orange during service. 

The Veteran's DD Form 214 reflects his service in the U.S. Navy and shows that he was awarded the Vietnam Service Medal with one Bronze Star.  However, such an award does not necessarily indicate service in country.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  It is established law that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas, 525 F.3d 1168. 

In a statement received in April 2007, the Veteran asserted that while serving on the USS Pomodon, he was involved in operations delivering Underwater Demolition Team (UDT) and Seal teams to mission locations.  The Veteran further asserted that during amphibious landings, the USS Pomodon was in station long enough to be exposed to Agent Orange through the air and water.  He also stated that he had Agent Orange exposure from close contact with the UDT members and Seals.  He referenced "Navy Seals II: The Vietnam Years" by Kevin Dockery and stated that author engaged in similar special operations and amphibious landings.  In support of his claim, the Veteran enclosed some copies of pages from the book and highlighted references of UDT's and Seal teams on various submarines.  

In a statement received in April 2009, the Veteran asserted that the USS Pomodon was involved in brown water operations when it delivered UDT and Seal teams to their mission locations.  He stated that the notation of "special operations" found in deck logs is evidence that the USS Pomodon was involved in these missions.  He further asserted that Naval Intelligence destroyed records of the covert operations.

However, responses to RO requests for service department investigation into the location of the USS Pomodon reveal no evidence that the USS Pomodon ever travelled in the "brown waters" of the Republic of Vietnam.  The Veteran's suggestion that "special operations" is proof of brown water operations is uncorroborated and not credible in light of information received from the National Archives and Records Administration.  In November 2006, the National Archives and Records Administration provided courtesy copies from the USS Pomodon deck log.  It was noted that when the ship was out on "Special Operations" nothing was recorded in regards to boat operations and location.  However, the last coordinates listed on both the cover sheet of the log and the entry for that day placed the USS Pomodon off the coast of Da Nang, Vietnam, which the Board considers off shore.  

The Board acknowledges that the record includes an August 2008 letter from Edward D. Ball, M.D. reporting that the Veteran has been afflicted with multiple myeloma over the past decade.  He noted that the VA admits to an association between Agent Orange exposure and a number of cancers that included multiple myeloma.  Dr. Ball expressly indicates that the Veteran told him that he was exposed to Agent Orange during service.  The Board finds that Dr. Ball's letter does not constitute persuasive evidence of exposure to herbicide agents.  Dr. Ball merely reported what the Veteran had told him.  

In sum, there is no supporting evidence to show that the Veteran set foot on Vietnam or was present in the inland waterways of Vietnam.  Furthermore, there is no evidence to establish exposure to Agent Orange by transporting Seal teams to their missions and being exposed to Agent Orange from air, water and being in contact with UDT's and Seals in amphibious landings.  Excerpts provided by the Veteran only show that UDT's and Seals were aboard different submarines and did not provide evidence that close contact with these members would result in herbicide exposure.

Regarding another source of Agent Orange exposure claimed by the Veteran, enclosed was a page entitled "Mail Bag" from an unknown source and highlighted a portion of letter from an Ex Royal Australian Naval member, who stated that there is a connection between Agent Orange and sailors in Vietnam and that Agent Orange was spread through vapors that fed the tanks and bunkers.  The Board declines to assign weight to this item of evidence since it is not shown that the author is competent to render such an opinion.

After reviewing the entirety of the evidence, the Board finds that the preponderance of such evidence is against a finding that the Veteran had service in Vietnam.  To the extent that the Veteran may be competent to report that the ship he was on was operated in "brown water," such assertion is not credible in light of the responses from the service department that do not show such service.  The Board takes administrative notice of the fact that much public attention has been focused on "brown water" service over the past several years, and the U.S. Navy has investigated the operations of various ships.  A number of ships have been recognized as having "brown water" service, and in the past the U.S. Navy has periodically added ships to the list.  However, at this time official information does not show that the USS Pomodon had such service.  The service department is the best source for accurate information as to where the ship operated, and the Board finds that the service department information to date clearly outweighs the Veteran's assertions.  The Board finds that the Veteran was not exposed to herbicides, either by service in Vietnam, or at any other time or place during his service.  Service connection for multiple myeloma due to herbicide exposure is therefore not warranted. 

The Board next turns to the Veteran's claim that his multiple myeloma was caused by exposure to other hazardous substances during service.  Specifically, in a statement received in June 2005, the Veteran claimed asbestos exposure and also noted that he was exposed to oil, fuel oil and other chemical fumes on a daily basis since the USS Pomodon was a diesel boat. 

The Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1). 
The Veteran acknowledges that the Veteran is competent to offer statements regarding his exposure to asbestos.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993) (The veteran is competent to testify as to the facts of his asbestos exposure).  However, assuming for the sake of argument that the Veteran was in fact exposed to asbestos, fuel oil and other chemical fumes during service, whether the Veteran has multiple myeloma related to such exposure is medical in nature. 

The Veteran was afforded a VA examination in September 2010.  He reported that he worked as a machinist mate assigned to the engine room during active service.  After service, he worked in a lumber yard for 5 years assembling lumbar and operating a forklift.  He worked on tuna boats as a marine engineer for 20 to 25 years.  His last job was in 2003.  The Veteran stated that he was diagnosed with multiple myeloma in 1999. 

After interviewing an examining the Veteran, the VA examiner stated that widely accepted risk factor studies have demonstrated numerous risk factors of multiple myeloma that include being over 65 years old, race (more common among African Americans and much less common among Asian Americans); being male; personal history of monoclonal gammopathy of undetermined significance; family history of multiple myeloma; radiation exposure; and obesity.  She noted that it is difficult to determine how one particular risk factor increases ones probability for developing myeloma.  In most cases, she said, patients with myeloma have no risk factors.  She noted that some studies have suggested that workers in certain petroleum related industries may be at higher risk for myeloma, but this is not a widely accepted risk factor.  She acknowledged the Veteran worked in an engine room for approximately two years during active service and found that whether his active service contributed to his subsequent development of myeloma is a matter of speculation.  

However, in a November 2011 addendum, the VA examiner found that the Veteran's multiple myeloma is less likely as not related to his active service.  The VA examiner again listed the well-accepted risk factors for multiple myeloma.  She then noted that exposure to chemical fumes and asbestos are not well accepted risk factors for multiple myeloma.  


The Board finds the September 2010 medical opinion with November 2011 addendum to be highly probative.  It is based on recognition of the Veteran's assertions of hazardous exposure and includes a detailed discussion of the know risk factors for multiple myeloma.  The opinion simply weighs against the Veteran's claim.  There are no contrary medical opinions of record. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


